United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               October 5, 2006
                         FOR THE FIFTH CIRCUIT
                            ________________               Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60765
                           Summary Calendar
                           ________________

DONALD GARNER

             Plaintiff - Appellant

     v.

ASHLEY FURNITURE INDUSTRIES INC

             Defendant - Appellee
           ________________________________________________

             Appeal from the United States District Court
          for the Northern District of Mississippi, Aberdeen
                          No. 1:03-CV-71-D-D
          __________________________________________________

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

PER CURIAM:*

     On June 30, 3006, the Supreme Court vacated the judgment of

this court in this case and remanded the case to this court for

further consideration in light of Burlington N. & S.F.R.Co. v.

White, 548 U.S. ___ (2006).     Upon reconsideration, we vacate the

judgment of the district court and remand for reconsideration in

the light of Burlington.     VACATED and REMANDED.


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                 - 1 -